[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [FORD] (O'NEILL) (CACIOPPO)
(Cacioppo, J., Retired, Ninth Appellate District, sitting by assignment.)
CRIMINAL LAW/SEARCH AND SEIZURE:
In Ohio, a police officer who actually witnesses a motor vehicle cross a set of double yellow lines is authorized to perform an investigative stop, because the crossing of double yellow lines constitutes a violation of R.C. 4511.33.
Also, when a traffic violation is committed in the presence of a police officer, that officer has probable cause to stop the vehicle for the purpose of issuing a citation.